DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2022 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Ben-Shimon (Reg. No. 69.610) on 11 May 2022.

The application has been amended as follows: 

Please change Claim 22, Line 1, from “The system of claim 10,” to --The system of claim 13,--.

Allowable Subject Matter
Claims 1-16 and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendment to claim 1 overcomes the outstanding objection to claim 1.  

Applicant’s amendment to claim 13 overcomes the outstanding rejection of claims 13-16 and 18-25 under 35 U.S.C. 112(a).

Applicant’s arguments with respect to the various rejections of claims 1-16 and 18-25 under 35 U.S.C. 112(b) are persuasive and those rejections are thus withdrawn also in view of Applicant’s amendments to claim 13

Applicant’s arguments with respect to the rejections of claims 1 and 13 under 35 U.S.C. 103 (Overson, in view of Lo further in view of Schneider) are persuasive and as such, these rejections are withdrawn. In particular, the arguments regarding the lack of teaching of the generating a bot signature in the manner claimed is not disclosed by any of the art of record, either individually or in reasonable combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,204,984 to Aziz et al. discloses generating a signature to identify a bot
U.S. Patent Application Publication No. 2016/0005029 by Ivey et al. discloses a fraud detection server using bot signatures
U.S. Patent Application Publication No. 2016/0219089 by Murthy et al discloses detecting bot signatures

Conclusion




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432